Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted July 6, 2022 wherein claims 1, 10, and 20 are amended.  This application was filed February 4, 2020.
Claims 1-20 are pending in this application.

Election/Restrictions
Applicant’s provisional election without traverse of group I, claims 1-18, drawn to a compound, filed July 6, 2022, is acknowledged.  Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  
Applicant’s election of specific structures representing P, Y, L1, C1n C2, L2, and L3 is acknowledged.  Claims 5, 6, and 13-15 are further withdrawn from consideration for being drawn to non-elected species.
Claims 1-4, 7-12, and 16-18 are examined on the merits herein.

Specification
The disclosure is objected to because of the following informalities: The chemical formulae used to represent the disclosed structure P-Y-L1-C1-C2-L2-L3-nucleotide (e.g. as disclosed in figure 1 and claim 1) is ambiguous.  Specifically on p. 9 of the specification as originally filed L1 is defined as 
    PNG
    media_image1.png
    169
    159
    media_image1.png
    Greyscale
 and C1 is defined as 
    PNG
    media_image2.png
    315
    567
    media_image2.png
    Greyscale
.  Connecting these two groups at the point “χ” would literally allow for peroxy or sulfoxy structures such as: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

But not for structures such as:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
which appear in the actually enumerated embodiments, for example figures 3 and 4 or clauses 19-23 on p. 23.  A similar issue appears with attachment point “φ” between groups L2 and L3.  As a result the specification does not clearly describe the actual chemical structures of the linkers being disclosed.  Similar issues exist for the structural fragments pictured on pp. 20-22 of the specification as originally filed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-12, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 refers to a structure “P-Y-L1-C1-C2-L2-L3-nucleotide”.  However, similarly to the case discussed above with respect to the specification, L1 is defined as 
    PNG
    media_image5.png
    89
    254
    media_image5.png
    Greyscale
 and C1 is defined as 
    PNG
    media_image6.png
    96
    143
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    67
    99
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    69
    167
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    57
    69
    media_image9.png
    Greyscale
 which creates the same issues mentioned previously with a literal interpretation of connection point “χ” including peroxy species but not ethers, despite the specification and Applicant’s remarks pointing to structures such as 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
as an embodiment of the claimed invention.  A similar issue appears with attachment point “φ” between groups L2 and L3.
The ambiguity of these points of attachment is especially important because Applicant’s remarks describe the elected species as including the species 
    PNG
    media_image10.png
    51
    84
    media_image10.png
    Greyscale
 and 
    PNG
    media_image11.png
    90
    122
    media_image11.png
    Greyscale
 wherein point χ is a bond between two oxygen atoms but then describes figure 3, wherein χ is a phenyl ether bond and not included in the literal definition of the claim, as being useful for visualizing this embodiment.  For the sake of this action, the claims will be interpreted as if the elected structure was an embodiment wherein the point of attachment χ is an alkyl phenyl ether bond.
Additionally, claim 1 describes the different variable structures as being attached by points of attachment represented by the Greek letters α, β, χ, δ, φ, and γ.  However, the descriptions of the different variable groups in claim 1 also uses Roman letters in this context, such as “a” instead of “α,” “c” instead of “χ,” “d” instead of “δ,” “e” instead of “ε,” and “f” instead of “φ.” These two alternate terminologies introduce confusion as to what features of the structure correspond to what features of the definitions, rendering the claims indefinite.
Still further, claim 1 defines groups P, Y, L1, C2, and L2 prefaced by the term “optionally.” While it appears that this may be an attempt to define the structure as including embodiments wherein this group is absent and the two groups to either side are bonded directly to one another, this definition could alternately be interpreted as rendering all the subsequent structural limitations as optional and open-ended, allowing for these groups to have any definition whatsoever.  Therefore these structures are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Arlow et al. (PCT international publication WO2017/223517, Reference included with PTO-1449) in view of Wang et al. (US pre-grant publication 2009/0093381, cited in PTO-1449)
The claimed invention is directed to a compound having a structure defined as “P-Y-L1-C1-C2-L2-L3-nucleotide” wherein the different variable groups are defined in the claims.  In particular, Applicant has elected a species wherein each of the variables is given a specific definition, as recited in the remarks submitted July 6, 2022.  Putting the various definitions together produces the following structure:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Dependent claims 3 and 4 further define the peptide as the enzyme TdT, or terminal deoxynucleotide transferase.  Claims 17 and 18 define the nucleotide as a nucleotide triphosphate and the group L3 as being attached to the purine or pyrimidine ring of the nucleotide.
Arlow et al. discloses a conjugate of a polymerase and a nucleoside triphosphate covalently connected by a linker comprising a cleavable linkage.  Specific methods of attaching the nucleotide by the nucleobase moiety are disclosed that would fall within group L3 in the claims. (p. 17 lines 4-7) Various further cleavable groups are included in the linker that can be cleaved by various conditions. (p. 17 line 15 0 p. 18 line 20) Figure 4C of Arlow et al. discloses the structure:

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Which differs from the elected structure in the identity of the flexible spacer L1 and the cleavable group C1.  Arlow et al. also discloses that polyethylene glycol spacers can be used in the claimed structures: 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

Wang et al. additionally discloses methods for attaching nucleotides to surfaces. (p. 1 paragraph 18) This is accomplished using cleavable linkers that contain groups that are cleaved in response to various conditions. (p. 2 paragraph 22) Linkers usable include an oxidation-cleavable p-hydroxybenzyl alcohol linker as described in figure 3, which corresponds to an embodiment of the elected species C1 in the present claims.
It would have been obvious to one of ordinary skill in the art at the time of the invention to make a conjugate according to Arlow et al. using the PEG spacer and p-hydroxybenzyl alcohol cleavable group recited above.  One of ordinary skill in the art would have found it to be obvious to substitute various other chemical groups known to perform the same function as the spacers and cleavable moieties in the specifically exemplified conjugates in order to make new nucleotide conjugates.
Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 7-12, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of copending Application No. 17/162546 (reference application, pre-grant publication 2022/0204544, cited in PTO-892, herein referred to as ‘546). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘546 render the elected invention obvious.
Claim 1 of ‘546 claims a conjugate having groups P-Y-L1-C1-L3-nucleotide which are defined in such a way as to include the specific groups used in the presently claimed and elected conjugates.  Claims 2, 3, 5, and 6 of ‘546 define specific groups P, L1, and C2 in accordance with the elected structure.  Claim 7 of ‘546 claims a conjugate that has a structure falling within the elected structure except that the group L1 is an amide-containing spacer instead of a polyethylene glycol spacer.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the group L1 in this species using any of the other options for L1 recited in the claims, for example polyethylene glycol as claimed in claim 3 of ‘546.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  However note that ‘546 has been allowed.  Therefore this rejection will not be held in abeyance.

Claims 4 and 17-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of copending Application No. 17/162546 (reference application, pre-grant publication 2022/0204544, cited in PTO-892, herein referred to as ‘546) in view of Arlow et al. (PCT international publication WO2017/223517, Reference included with PTO-1449).
The claims of ‘546 are discussed above.  ‘546 does not specifically claim a conjugate wherein the peptide is TdT as in present claim 4 or the nucleotide is a base-linked nucleotide triphosphate as in present claims 17 and 18.  However as discussed with respect to the rejection made under 35 USC 103, Arlow et al. discloses using cleavable linkers having a structure similar to those claimed by ‘546.  Therefore it would have been obvious to one of ordinary skill in the art to make a conjugate according to ‘546 linking the nucleobase moiety of a nucleotide triphosphate to a terminal deoxyribonucleotide transferase enzyme.  One of ordinary skill in the art would have made this conjugate in the expectation that it would be useful as described by Arlow et al.
This is a provisional nonstatutory double patenting rejection.  However note that ‘546 has been allowed.  Therefore this rejection will not be held in abeyance.

Conclusion
No claims ae allowed in this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	10/26/2022